Citation Nr: 1447506	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), bipolar disorder, generalized anxiety disorder, and depression.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The psychiatric issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Additionally, as relevant to his claim for service connection for an acquired psychiatric disorder and a sleep disorder, the Board recognizes that, following the issuance of the November 2013 supplemental statement of the case, the Veteran submitted additional evidence in support of his claims.  Specifically, in response to a July 2014 letter from the RO, the Veteran submitted a statement in support of his claims in August 2014.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanied this evidence; however, as the Veteran's claims for service connection for an acquired psychiatric disorder and a sleep disorder are remanded for additional development, the AOJ will have an opportunity to consider such evidence in the readjudicaiton of his claims on their merits.  38 C.F.R. 
§ 20.1304(c) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service Connection for Headaches

The Veteran contends that he suffers from headaches due to being physically assaulted during a "blanket party" in basic training.  He further asserts that he did not report his headaches while in service, but that he treated them with over-the-counter pain medications.  The Veteran reports that, post-service, he has been treated for his headaches with morphine.  The Veteran's service treatment records are silent for complaints or treatment related to headaches.  However, VA treatment records contained within SSA records indicate that the Veteran has received treatment for headaches, including morphine.   

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran is competent to report past and current headache symptoms.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Moreover, his allegation of a nexus to an in-service injury is at least colorable, giving rise to the reasonable possibility of substantiating his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology).  Accordingly, a VA examination to determine the nature and etiology of the Veteran's headache disability is required on remand.  38 C.F.R. § 3.159.

Service Connection for an Acquired Psychiatric Disorder and a Sleep Disorder

The Veteran has reported several in-service stressors that he contends caused his acquired psychiatric disorders.  The Veteran reported that he was physically assaulted during a "blanket party" in basic training.  He reported that a sheet was placed over his head and he was beaten with soap in a sock.  The Veteran also reported that he was raped by unknown persons while in basic training.  Finally, the Veteran reported that while stationed near the DMZ in Korea, he witnessed a fellow Soldier being badly wounded by small arms fire.

Post-service VA treatment records and SSA records show multiple psychiatric diagnoses, including depression, anxiety disorder, bipolar disorder, and PTSD.  On several occasions, the Veteran's psychiatric conditions have been linked to the Veteran's in-service experiences.  For example, in a July 2006 mental health treatment note, the Veteran reported that he had been depressed since his discharge from the service due to his combat experiences, and there are multiple references to the Veteran's combat experiences in his VA treatment records.  The Board thus finds that the Veteran's reported in-service stressors and diagnoses indicating a relationship to service is enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorders.

The Board also notes that the Veteran's report of in-service sexual and physical assaults falls within a category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  Moreover, it is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).  Therefore, on remand the examiner should also address whether the evidence indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).

Additionally, the Board notes that the Veteran's report of fear due to hostile activity and seeing a fellow Soldier being wounded in Korea pertains to general fear of hostile military or terrorist activity.  The Board also finds that such fear is consistent with the Veteran's service near the Korean DMZ and that the claimed stressor is consistent with the places, types, and circumstances of his service.  As such, on remand, the examiner should also address whether the Veteran's reported stressor of fear due to hostile activity in Korea and seeing a fellow Soldier being wounded is adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to the claimed stressors.  See 38 C.F.R. § 3.304(f)(3) (2013).

Furthermore, the RO attempted to verify the Veteran's Korea related stressor by sending one request to JSRRC to investigate whether such an incident occurred between June and August 1980.  JSRRC reported that more information about the incident was needed.  In a February 2008 letter, the RO requested more information and clarification concerning the Veteran's reported Korea related stressor, including the location of the incident involving the wounded soldier due to small arms fire, the unit designations to the company level of any units involved, and the name of the casualty.  In a September 2008 statement, the Veteran stated that he did not have any further information to submit because the incident happened thirty years ago.  In October 2008, the RO submitted a formal finding on lack of information required to verify the Veteran's stressors.  The RO determined there was not enough information to verify the reported incident involving a wounded soldier.  Subsequently, in July 2010, the Veteran submitted a statement indicating that the incident occurred during "team-spirit war games."  The Board finds that on remand the Veteran should be provided with one more opportunity to provide more specific information regarding his claimed in-service stressor of witnessing a fellow soldier being wounded during hostile fire.  If adequate information is obtained from the Veteran, further efforts should be made to verify his claimed stressors.

Finally, the Veteran has a pending claim of service connection for a sleep disorder, and he has suggested that his sleep problems may be related to nightmares and sleep disturbance associated with his currently diagnosed psychiatric disorders.  This issue should also be addressed by the examiner to determine whether the Veteran's sleep problems are a symptom of his acquired psychiatric disorders, or whether he has a separate disability, and if so, whether it is related to service.

Outstanding Records

As to all of the issues on appeal, a remand is also required to obtain any outstanding VA treatment records and SSA records.

The record indicates that there may be outstanding VA treatment records not associated with the claims file.  Specifically, the VA treatment records associated with the claims file show that the Veteran has been hospitalized numerous times for psychiatric care, and VA health summaries associated with the Veteran's SSA records document this treatment.  However, it is not clear that all such hospitalization records have been associated with the case file.  Additionally, although VA treatment records indicate that the Veteran has been receiving care at the West Palm Beach VAMC since 2002, the earliest treatment records in the case file are from 2005.  Further, a substance abuse treatment note dated in November 2008 indicates that the Veteran reported that he received care at the Miami VAMC from 2002 to 2007, but there are no treatment records from the Miami VAMC associated with the claims file.  Finally, in his January 2008 claim, the Veteran indicated that he had been receiving care at the VA since 1983, but it is not clear if the VA has attempted to obtain these records.  Upon remand, the RO should attempt to locate any outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

As for SSA records, in April 2010, the RO obtained SSA records related to the Veteran's denial of disability benefits.  In February 2012, the Veteran submitted a copy of a recent SSA decision granting him disability benefits for PTSD and depression.  However, updated SSA records have not been associated with the claims file.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  Because SSA records relating to PTSD and depression are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's updated SSA records should be obtained.

Entitlement to TDIU

With respect to the Veteran's TDIU claim, the Board notes that, because adjudication of the Veteran's claims of service connection for an acquired psychiatric disability, sleep disorder, and headaches likely will impact adjudication of his TDIU claim, these claims are inextricably intertwined.  Thus, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 1983 to the present documenting mental health treatment, headache treatment, and treatment for a sleep disorder.  The RO/AMC should specifically request treatment records from the Miami VAMC and records detailing hospitalizations not already on file.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2013).

2. Additionally, request from SSA complete copies of any further determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3. Request from the Veteran additional information and evidence relevant to his service connection claim for an acquired psychiatric disorder, to include PTSD.  He should again be asked to provide as much information as possible regarding his claimed stressors, particularly specific dates, full names of the people involved, and places. 

Should the Veteran provide sufficient information regarding his claimed stressors, request that the JSRRC provide any available information which might corroborate the Veteran's alleged in-service stressors.  Forward a copy of the Veteran's DD Form 214, together with any new stressor information that has been obtained, to the JSRRC for an attempt at stressor verification.  The JSRRC should be asked to provide any additional information that might corroborate any of the Veteran's alleged stressors.

4. After the above development is completed, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disorder, to include PTSD.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, bipolar disorder, generalized anxiety disorder, and depression as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

Following an examination of the Veteran and a review of the Veteran's service treatment records, personnel records, lay statements, and treatment records, the examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record the examiner should attempt to reconcile the diagnoses.

Regarding PTSD, state whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's symptoms are related to his active military service, to include his reported stressors of in-service physical and sexual assault(s), fear due to hostile military activity in Korea, and witnessing a Solider wounded by small arms fire. 

In so doing, the examiner should determine whether it is at least as likely as not that the Veteran displayed any behavior in service that would be consistent with his claim of being assaulted during his active service.  If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault(s) in service. 

The Board notes that examples of such behavior includes, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The examiner should also determine whether the Veteran's claimed stressor of fear due to small arms fire and witnessing a Soldier being wounded is related to fear of hostile military or terrorist activity.  The VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor. 

The Board notes that "fear of hostile military activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In regards to any psychiatric diagnoses other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's currently diagnosed psychiatric disorders are related to the Veteran's active military service.  

Finally, the examiner should also opine as to whether the Veteran's claimed sleep disorder is a symptom of his acquired psychiatric disorder, or whether the Veteran as likely as not has a separately diagnosed sleep disorder; and, if so, whether it had its onset in service or is otherwise related to service.  If a separate sleep disorder is found and the examiner determined that the Veteran has a psychiatric disorder that was incurred in or aggravated by service, the examiner should opine as to whether the sleep disorder is due to any acquired psychiatric disorder that the examiner found is related to service or whether it is aggravated (i.e., worsened) by any psychiatric disorder the examiner found is related to service.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the psychiatric disorder the examiner finds is related to service.

The examiner is requested to provide a thorough rationale for any opinion provided.  The examiner's attention is directed to the Veteran's personnel records, which show substance abuse treatment; active service treatment records; VA medical records showing ongoing mental health treatment; and the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5. Additionally, the Veteran should be scheduled with appropriate in-person examinations to clarify the nature and etiology of the Veteran's headaches.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner must determine whether the Veteran has a presently existing disability manifested by headaches.  If so, the examiner must provide a an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed headache disorder had its onset in service or was caused by any incident of service, including an in-service personal assault in basic training.

A complete rationale, based upon the evidence of record and sound medical principles, should be given for all opinions expressed

6. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



